Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/20 has been entered.
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitation 1, 2, 5-7, 9, 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “automated application partitioning system” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, 2, 5-7, 9, 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 8-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (Pub. No. US 2017/0177319) in view of Misra (Pub. No. US 2016/0202967) in further view of Luan (Pub. No. US 2016/0170712).
Claim 1, Mark teaches “the automated application partitioning system, configured to:  process a software application comprising:  ([0067] In other implementations, the developer 304 provides App A directly to the applet system 200. The applet system 200 transforms App A into one or more applets, as described in more detail below.); application code, and resources comprising data available to the application code of the software application; receive entry point specifications of two or more different entry points of the software application, defining two or more corresponding application features ([0098] The code analyzer 608 uses a dependency analyzer within a static analysis framework (as described in more detail in "Discovery of Application States," referenced above) to identify the logic units, or code, that are linked. For example, the entry point of a function can be identified, and then dependencies for that entry point can be identified. This can be done recursively until all dependencies are identified. Dependencies may include code that generates values that are used to call that function.); determine a set comprising a plurality of dependent application components of the application features of the software application ([0048] These applets are created by extracting individual actions (also referred to as functions) from a target app. This extraction may be performed by an automated computer process that first determines the various functions, then determines the code those functions depend on and the resources (such as text, images, and sounds) that are accessed by that code. The code and resources required for a function are repackaged as an applet that can be provided to the user device.); wherein each dependent application component respectively comprises: a part of the application, code of the software application, and/or a part of the resources: execute a dependence analysis in which, for each application feature, starting from an entry point of the application feature, there is determined a corresponding entry point dependency subset comprising all dependent application components required for enabling execution of the application feature] ([0098] The code analyzer 608 uses a dependency analyzer within a static analysis framework (as described in more detail in "Discovery of Application States," referenced above) to identify the logic units, or code, that are linked. For example, the entry point of a function can be identified, and then dependencies for that entry point can be identified. This can be done recursively until all dependencies are identified. Dependencies may include code that generates values that are used to call that function.); and group the dependent application components from the dependence analysis, such that there is provided: for each entry point dependency subset, a corresponding feature subset respectively comprising all dependent application components which are only part of the corresponding entry point dependency subset and not of another entry point dependency subset ([Fig. 9] dependency analysis [0121] At 960, the common resource file is supplemented with any additional common resources. In some implementations, there may be multiple overlapping sets of resources such that one set of resources is common to a first set of applets while various other resources are only common to a second set of applets.); and at least one shared subset forming a base feature partition of the software application ([0097] Except for trivial functions, a function may require some computation (i.e. base feature paritition), as opposed to simply copying and displaying an image or video. For example, a mapping app might load some XML/JSON data and then use computation to actually render the map. Similarly, a compass app might use computation to load current magnetic field values and then compute how to render a graphical arrow indicating a compass heading.) comprising the dependent application components that comprise the parts of the application code and the parts of the resources that are part of a plurality of dependency subsets ([0120] At 944, control identifies resources used by the code for the selected function, including code for the dependencies. At 952, control extracts the identified resources from the app. At 956, control identifies whether any resources are in common across functions. If so, control creates or supplements a common resource file at 960; otherwise, control continues at 964.)”.
However Mark may not explicitly teach entry points of a dependent function.
Misra teaches as evidence entry points of dependent classes, such that teaches “there is determined a corresponding entry point dependency subset comprising all dependent application components required for enabling execution of the application feature ([0043] With regard to structural dependency feature extraction, the class analysis module 104 may populate a dependency graph G.sub.dep from the byte code. The dependency graph G.sub.dep may include nodes representing classes. Each edge between two nodes (e.g., node A and node B) may represent that there is a function call (i.e., a method call) in the source code of Class A, where a function (e.g., a public method) of Class B is called. Each edge may include information regarding the input and output parameter types for the called method. Any two nodes may include multiple directed edges therebetween.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Misra with the teachings of Mark in order to provide evidence dependent function have entry points. The motivation for applying Misra teaching with Mark teaching is to provide a system that allows for categorizing features. Mark and Misra are analogous art directed towards categorizing components. Together Mark and Misra teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Misra with the teachings of Mark by known methods and gained expected results. 
However, the combination may be silent regarding “said dependent application components of the at least one shared subset comprising the code and the resources shared among a plurality of the application features of the software application.”
Luan teaches as evidence shared components are shared among different apps such that teaches  “said dependent application components of the at least one shared subset comprising the code and the resources shared among a plurality of the application features of the software application ([0091] “The common component portion contains common components for a same type of APPs developed by developers. For example, for group purchase APPs developed by developers, the common component portion contains common components such as a coupon component, a lottery component and a geographic location information component, from which the developers may select as desired.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Luan with the teachings of Mark, Misra in order to provide evidence that common features of Mark are shared among other applications. The motivation for applying Luan teaching with Mark, Misra teaching is to provide a system that allows for cross sharing thus reducing overhead. Mark, Misra, Luan are analogous art directed towards application components. Together 
Claim 2, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein the automated application partitioning system is configured to group the dependent application components such that there is provided one shared subset comprising all application components part of a plurality of dependency subsets ([0120] At 944, control identifies resources used by the code for the selected function, including code for the dependencies. At 952, control extracts the identified resources from the app. At 956, control identifies whether any resources are in common across functions. If so, control creates or supplements a common resource file at 960; otherwise, control continues at 964.)”.
Claim 5, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein the automated application partitioning system is further configured to remove any application components from the set which are not part of at least one entry point dependency subset ([0121] At 960, the common resource file is supplemented with any additional common resources. In some implementations, there may be multiple overlapping sets of resources such that one set of resources is common to a first set of applets while various other resources are only common to a second set of applets.)”.
Claim 6, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein the software application is automatically adapted such that for the number of dependency relations between the application components of the set is reduced ([0121] At 960, the common resource file is supplemented with any additional common resources. In some implementations, there may be multiple overlapping sets of resources such that one set of resources is common to a first set of applets while various other resources are only common to a second set of applets.)”.
Claim 8, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein: the software application is received as a software package; the entry point specifications of two or more entry points are received as part of a ([0122] At 964, control packs non-common resources into a resource file, which may include optimizing and compressing the resources. At 968, control repackages code for the selected function including code required by the dependencies. At 972, control creates an applet from the packaged code and the non-common resources. At 976, control determines whether there are additional functions to be processed from the identified functions of 916. If so, control transfers to 980; otherwise, control ends. At 980, control selects the next function and returns to 924.)”.
Claim 9, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein the automated application partitioning system is further configured to generate the respective application features as a software package comprising the corresponding feature subset and the shared subsets from which the corresponding feature subset depends ([0182] In FIG. 19, the content 1620-1 may also include the common resource package if requested. In other implementations, the applet and the common resource package may be transmitted separately. The second applet reply format optionally includes a cryptographic signature 1620-2 of the content 1620-1. The cryptographic signature 1620-2 can be used to verify that no modification, intentional or unintentional, has been made to the content 1620-1 (either the applet or the common resource package) during transmission.)”.
Claim 10, the combination teaches the claim, wherein Mark teaches “the automated application partitioning system according to claim 1, wherein the application code comprises one or more of the following: source code ([0048] These applets are created by extracting individual actions (also referred to as functions) from a target app. This extraction may be performed by an automated computer process that first determines the various functions, then determines the code those functions depend on and the resources (such as text, images, and sounds) that are accessed by that code. The code and resources required for a function are repackaged as an applet that can be provided to the user device.); byte code; native code”.
Claim 13, “a computer implemented method for operating the automated application partitioning system according to claim 1, method processing a software application comprising: application codes, and resources comprising data available to the application code of the software application: receiving is similar to claim 1 and therefore rejected using the same references and citations.
Claim 14, “a non-transitory computer readable storage medium comprising computer-executable instructions which, when executed by a computing system, perform the computer-implemented method according to claim 13” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Misra in view of Luan in further view of Flora (Pub. No. US 2008/0148277).
Claim 7, the combination may not explicitly teach the limitations of the claim.
Flora teaches “the automated application partitioning system according to claim 1, wherein the automated application partitioning system is further configured to replace any direct call for an application component of another feature subset or shared subset by an indirect call to the location where that application component and its feature subset or shared subset will be retrievable ([0007] “The original application code may then be modified so that the plurality of function calls are removed and replaced by a reference to the newly generated software component. Finally, the application code may be executed on the server, for example, by a managed runtime environment (MRTE) process. During the execution of the modified code, the software component may be invoked and executed as-a-whole by a native process, thereby potentially reducing the context-switching overhead for performing the HDS functionality.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Flora with the teachings of Mark, Misra, Luan in order to provide a system for optimizing code. The motivation for applying Flora teaching with Mark, Misra, Luan teaching is to provide a system that allows for replacing of calls indirectly as taught by Mark. Mark, Misra, Luan, Flora are analogous art directed towards categorizing components. Together Mark, Misra, Luan, Flora teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Flora with the teachings of Mark, Misra, Luan by known methods and gained expected results. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Misra in view of Luan in further view of Chan (Pub. No. US 2014/0053148).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Chan teaches “the automated application partitioning system according to claim 1, wherein the automated application partitioning system is further configured to group the dependent application components, such that each feature subset and/or shared subset is respectively smaller than or equal to a predetermined maximum size threshold ([0050] The method 600 may also include evaluating 620 whether one or both of a file number rule and size limit rule have been specified. If so, then a group of application objects, such as defined according to any of the rules described herein, may be divided 622 according to one or more file size and file number rules. For example, the sum of the sizes of application objects in a group may be constrained to be less than a threshold value. Likewise the number of files included in an artifact may be constrained to be less than a threshold number. Accordingly, a group of application objects, such as as defined according to another rule, may be divided into subgroups such that each subgroup has a total size less than a threshold. A group of application objects may also be divided into subgroups such that the number of application objects in each subgroup is less than a threshold number. The order a size limit rule and a file number rule are applied may also vary. Likewise, both constraints may be used to determine subgroups of a group of application objects that satisfy both size and file number limits.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chan with the teachings of Mark, Misra, Luan in order to provide a system for application size thresholds. The motivation for applying Chan teaching with Mark, Misra, Luan teaching is to provide a system that teaches a sub component is smaller than the whole application. Mark, Misra, Luan, Chan are analogous art directed towards categorizing components. Together Mark, Misra, Luan, Chan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chan with the teachings of Mark, Misra, Luan by known methods and gained expected results. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Misra in further view of Tofighbakhsh (Pub. No. US 2014/0122302)
Claim 12, the combination may not explicitly teach the limitations of the claim.
Tofighbakhsh teaches “the automated application partitioning system according to claim 1, wherein a predetermined maximum size threshold is preferably in a range of 2MB to 20MB (  [0002] In recent years, mobile telecommunications carriers have experienced a dramatic increase  in data usage on their networks. This increase in data usage has been caused in part by the increased adoption of smartphones and other devices that utilize data network resources. Currently, it is common for users to download or upload data content, such as movies, images, applications, and the like, that range in size from a few megabytes to a gigabyte or more. This places a substantial burden on a mobile telecommunications carrier's data network.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tofighbakhsh with the teachings of Mark, Misra, Luan in order to provide a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.